Citation Nr: 1432377	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  07-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

This matter was before the Board in December 2011, October 2012, March 2013, September 2013, and December 2013, and was each time remanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's only service-connected disability of left leg peripheral neuropathy, rated as 20 percent disabling, does not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and a letter from the Veteran's private physician have been obtained.

Also, the Veteran was provided a VA examination regarding his claim in November 2012.  This examination and its associated report, as well as a November 2013 addendum report from the same examiner, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by a physician with appropriate expertise who thoroughly interviewed the Veteran and reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, pursuant to 38 C.F.R. § 4.16(b), a written decision was made on the Veteran's claim in March 2014 by a designee of the VA Director of Compensation and Pension Service that explained the reasons and bases for the conclusion reached.  Thus, the AOJ substantially complied with the Board's September 2013 and December 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  TDIU

In this case, the Veteran underwent a left total knee arthroplasty on September 14, 2005, at a VA hospital.  Hospital records reflect that, in the days following the surgery, the Veteran complained of decreased sensation and difficulty placing with gait in the left foot.  The left foot was found to have had weaker pulses and coolness to touch, but there was full strength in all ranges of motion of the ankle and foot. 

In April 2013, pursuant to a March 2013 Board decision, the AOJ granted compensation for the Veteran's left leg neuropathy under 38 U.S.C.A. § 1151, with a 20 percent rating, effective September 14, 2005.  The Veteran has no other service-connected disability. 

As reflected in November 2006, June 2007, and May 2010 statements, the Veteran asserts that, due to his service-connected left leg disability, primarily lack of feeling in his left leg and foot, he has not been able to work as he cannot stand for any time period longer than 15 or 20 minutes and can only walk for a few steps without having to sit down.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the Veteran clearly does not meet the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  But where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Extraschedular consideration required referral to VA's Compensation and Pension Service for TDIU consideration, which, as noted above, has been accomplished.  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor; unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

For the reasons set forth below, an award of TDIU on an extraschedular basis is not warranted under the circumstances of this case.  .

The March 2014 decision by a designee of the VA Director of Compensation and Pension Service determined TDIU on an extraschedular basis was not warranted.  This decision included a review of the evidence of record and explained clearly that the Veteran's sole service-connected disability did not render him unable to secure or follow a substantially gainful occupation.  The Board agrees with this decision by the Compensation and Pension Service.

The most probative evidence regarding the question of whether the Veteran's service-connected left leg disability, alone, renders him unable to secure or follow a substantially gainful occupation is the medical opinions of a VA examiner.  In November 2012, after fully examining the Veteran and reviewing the entire claims file in detail, including multiple diagnostic studies, the examiner diagnosed left sural sensory neuropathy (left lower leg).  Regarding the Veteran's employability, the examiner opined that, while the Veteran claimed that he had been unable to work since his knee surgery, there were many other factors than the mild neuropathy involving his left foot that kept him from being able to work.  The examiner noted that when the Veteran was seen for a prior VA examination he was using a walker, but that now he was walking without one.  The examiner further commented that the sural nerve was only sensory and not motor, so while the Veteran did have sensory loss there was currently no paralysis.  The examiner explained that most likely what happened during the Veteran's September 2005 surgery was that a very small arteriosclerotic plaque broke off during the surgery and occluded a small blood vessel near his left ankle, and this was the cause of the left foot and ankle being slightly cool.

In a November 2013 addendum, the VA examiner stated that he had spoken with the Veteran that evening and recalled that the Veteran had told him a year before that he had worked in and auto supply store for 43 years, but had quit about three weeks prior to his left knee surgery in 2005.  The Veteran told the examiner that he had had to quit his job due to the fact that working in the store had become too painful due to bilateral knee osteoarthritis.  The Veteran also told the examiner that, after the left knee replacement and currently, it was hard to walk over 30 to 40 feet due to numbness of the left foot.

After speaking with the Veteran and reviewing the claims file, the examiner stated that, while it was believable that the left foot numbness might make it somewhat difficult to walk more than 30 to 40 feet, when one took into consideration that arthritis of both knees caused the Veteran to give up his 43-year occupation of working on his feet, it was obvious that it was not the left foot numbness that caused him to quit this job, as the Veteran recalled to the examiner that he retired/quit this job three weeks prior to his September 2005 surgery.  The examiner stated that there were also a few other medical problems that were probably factors that caused the Veteran to quit working.  The examiner further stated, however, that the Veteran's brain functioned quite well, and so there was no doubt that he could possibly find a job that did not require a lot of standing or walking, if he decided to do so.

The Board finds the examiner's opinions to be persuasive.  The examiner was a physician with appropriate expertise who thoroughly examined and interviewed the Veteran, and reviewed the claims file.  There is no competent and probative medical evidence contradicting any of the VA examiner's opinions.  

Also, the bases of the examiner's opinions are supported by the evidence of record.  The Veteran submitted a letter from his private neurologist, Dr. J.A., dated in September 2008, which indicates that the neuropathy the Veteran sustained from his VA knee surgery in September 2005 was characterized by "decreased light touch and pinprick sensation on his left foot, from the tip of his toes to just above the ankle," with "no motor weakness noted."  VA treatment records dated from September 2005 to November 2012, as well as VA examinations performed in December 2010 and February 2012, further reflect numbness and tingling in the ankle area and below, with decreased sensation on examination, but no weakness or paralysis.  In January 2006, the Veteran reported that he could not feel anything in his left foot and that his foot felt numb when he walked.  In November 2006, he stated that he could not feel his foot and as a result could not walk very far.  In February 2007, he denied weakness but stated that he did not know where his foot was at times.  On December 2010 and February 2012 VA examinations, antalgic gait was noted, but was noted to have been due to a right leg varus deformity.

The Board acknowledges the Veteran's assertion that, due to his service-connected left leg neuropathy, he has not been able to work as he cannot stand from any time period longer than 15 or 20 minutes and can only walk for a few steps without having to sit down.  However, the evidence shows that the Veteran's service-connected left leg neuropathy, while causing decreased sensation of the left foot and ankle, has not, alone, rendered him unable to secure or follow a substantially gainful occupation.  As noted by the November 2012 VA examiner, the Veteran's private physician, Dr. J.A., and in VA treatment records, the Veteran's service-connected disability has produced only sensory loss of the ankle and foot, and not motor weakness or paralysis.  Also, as noted by the November 2012 VA examiner, there have been many other factors than mild left foot neuropathy that have kept the Veteran from being able to work, specifically medical problems; in this regard, the record reflects severe degenerative disease of both knees, leading to knee replacements, as well as a right leg varus deformity that has caused an antalgic gait.  

Furthermore, while the Veteran has asserted that his service-connected left leg neuropathy has prevented him from working and caused him to give up his occupation, the Veteran reported to the November 2012 VA examiner that bilateral knee pain due to osteoarthritis caused him to quit his job of 43 years about three weeks prior to his left knee surgery in 2005.  While the VA examiner in November 2013 noted that it was believable that the Veteran's left foot numbness might make it somewhat difficult to walk more than 30 to 40 feet, considering the Veteran's nonservice-connected medical problems, including those that caused him to give up his job, it was likely not the Veteran's left foot numbness that prevented him from returning to his job.  In this regard, the Veteran has not produced any documentation from his former place of work regarding the circumstances of his departure from his job or not being able to return to work there in some capacity, despite the RO's request for such evidence in its November 2006 letter.  

Moreover, even assuming that the Veteran would not be able to perform his prior job, or any other job involving extensive standing or walking, due solely to his left foot and ankle neuropathy, the VA examiner in November 2013 stated that the Veteran's brain functioned quite well and that, if he decided to do so, the Veteran could find a job that did not require a lot of standing or walking.  The Veteran has not produced probative evidence contradicting this determination by the VA examiner.

Thus, for the reasons discussed above, even taking into consideration the Veteran's past job experience, the weight of the evidence is against a finding that his service-connected left leg peripheral neuropathy precludes him from securing or following a substantially gainful occupation.   Accordingly, a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


